Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-14 of applicant arguments/remarks, filed 10/04/2021, with respect to the previous 112(a) rejection of claim 30 have been fully considered and are persuasive.  The previous 112(a) rejection of claim 30 has been withdrawn. 

Applicant’s arguments, see page 14 of applicant arguments/remarks, filed 10/04/2021, with respect to the previous 112(b) rejections of claim 11 and 29-30 have been fully considered and are persuasive.  The previous 112(b) rejections of claim 11 and 29-30 have been withdrawn. 

Applicant's arguments filed 10/04/2021 regarding the 103 prior art rejections of the independent claims have been fully considered but they are not persuasive. 
	Applicant argues that Setsompop I (“Rapid brain MRI acquisition techniques at ultra-high fields”) does not teach the amended limitations of the independent claims, specifically “wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction, from a respective sequentially-adjacent k- space position”. However, the applicant never argues specifically the secondary reference Setsompop 
	Further, the examiner believes Setsompop II does teach the amended limitations because Setsompop II teaches the same pulse sequence in Fig. 2 of the reference as the pulse sequence portion starting at 512 to 531 in Fig. 12 of the current application. On page 17 of the current application, it is stated that “An example MRI sequence 500 that could be used for implementing the k-space trajectory 620 according to the example of FIG. 11 is illustrated in FIG. 12”. Specifically, the gradients 208 and 212 of Setsompop II correspond to gradients 522 and 531 of the current application. Also, gradients 218, 220, and 214 of Setsompop II correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that Setsompop II does teach at least the amended limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 5-12, 14-20, 29-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Setsompop (“Rapid brain MRI acquisition techniques at ultra-high fields”), in view of Setsompop et al. (US 2013/0099784, herein referred to as ‘784).

Regarding claim 1, Setsompop teaches a method for operating a magnetic resonance (MR) apparatus comprising: 
	in a preparation phase, controlling a radio frequency transmitter of an MR data acquisition scanner of the MR apparatus in order to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
	in a multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising a sequence of first phase-encoding gradients along a first direction and a sequence of second phase-encoding gradients along a second direction, and a sequence of readout gradients along a readout direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising a sequence of first phase-encoding gradients along a first direction and a sequence of second phase-encoding gradients along a second direction, and a sequence of readout gradients along a readout direction. Pages 14-16 and Fig. 13(a), which shows a Wave-CAIPI trajectory. Page 14, wherein Wave-CAIPI is achieved using staggered ky-kz sampling and that the zigzag shift is performed by applying a Δky and Δkz during readout. The Wave-CAIPI trajectory is achieved by executing “sinusoidal gradients” along the phase encoding directions (Gy and Gz), according to page 15. This process is also 3D which provide the phase encoding in two directions. Further, the trajectory shown in Fig. 13(a) of the reference is the same as Fig. 9 of the current application. Fig. 9 of the current application states AC gradients are applied along both phase encoding directions (see page 16 of spec). This confirms that Fig. 13(a) discloses phase encoding gradients applied along first and second directions. See also rest of reference.]; 
	in the multi-shot readout phase, controlling the gradient system to apply first sinusoidal waveform gradients along the first direction and at least partly contemporaneously with readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.]; 
	in the multi-shot readout phase, controlling the gradient system to apply second sinusoidal waveform gradients along the second direction and at least partly contemporaneously with the readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.]; and 
	in the multi-shot readout phase, controlling a radio frequency receiver of the MR data acquisition scanner in order to acquire MR raw data for the sample magnetization, and in order to enter the MR raw data into a memory organized as k-space at multiple k-space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
	wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], and 
	wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction from a respective sequentially-adjacent k- space position in accordance with the acquisition order sequence [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
	However, Setsompop is silent in teaching a readout direction that is orthogonal to the first direction and the second direction, at least a portion of the sequence of first phase- encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; each k-space position within the k-space trajectory is offset , but not in the readout direction; and as a result of the portion of the sequence of first phase-encoding gradients having different 
	‘784, which is also in the field of MRI, teaches a readout direction that is orthogonal to the first direction and the second direction [Fig. 2, wherein the readout direction (frequency encode) is orthogonal to the two phase encoding gradients 218 and 220. See also ¶0040 and rest of reference.]; at least a portion of the sequence of first phase- encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.]; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 correspond to  522 and 531 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.]; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.].

Regarding claim 3, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the steady-state gradient echo readout sequence undersamples the k-space in a plane defined by the first direction and the second direction in at least one of the first direction and the second direction [Pages 14-15, wherein MPRAGE and CAIPI methods are used to undersample in the multiple phase encoding directions used in the 3D imaging method. See also rest of reference.].

Regarding claim 5, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the k-space trajectory is zigzag- shaped in a plane defined by the first direction and the second direction [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence. See also rest of reference.].

Regarding claim 6, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the k-space trajectory comprises k- space positions having positive K values and negative K values along the first direction or along the second direction [Pages 14-16, wherein the k-space data is disclosed as a “zigzag” trajectory which acquires positive and negative k-space data along at least one of the directions (z-direction.)].

Regarding claim 7, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein MR raw data at a k-space position of the k-space trajectory corresponding to a K value of zero in the first direction or in the second direction is obtained adjacent to an inversion time of the sample magnetization defined by the inversion pulse [Page 14-16, the zigzag k-space pattern is disclosed and will start with a k-value of zero. See also rest of reference.].

Regarding claim 8, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
[Setsompop - Page 14-16, the zigzag k-space pattern is disclosed and is used for a plurality of k-space positions that have different phase encodings. See also rest of reference. ‘784 - Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].

Regarding claim 9, Setsompop teaches a method for operating a magnetic resonance (MR) apparatus, comprising: 
	in a preparation phase, controlling a radio frequency transmitter of an MR data acquisition scanner of the MR apparatus in order to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
	in a multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a readout sequence comprising a sequence of  first phase- encoding gradients along a first direction, and a sequence of second phase-encoding gradients along a second direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.]; and 
	in the multi-shot readout phase, controlling a radio frequency receiver of the MR data acquisition scanner to acquire MR raw data for the sample magnetization, and to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
	wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], and 
	wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
	However, Setsompop is silent in teaching at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; k-space trajectory is offset but not in a readout direction that is orthogonal to the first direction and the second direction; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
	‘784, which is also in the field of MRI, teaches at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.];  wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in a readout direction that is orthogonal to the first direction and the second direction, [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 correspond to  522 and 531 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.]; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.].

Regarding claim 10, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the readout sequence is a steady-state gradient echo readout sequence comprising a sequence of readout gradients along the readout direction [Pages 14-15 of the reference teaches combining CAIPI with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.].

Regarding claim 11, Setsompop and ‘784 teach the limitations of claim 10, which this claim depends from.
	Setsompop further teaches further comprising: in the multi-shot readout phase, controlling the gradient system to apply the first phase-encoding gradients along the first direction and at least partly contemporaneously with readout gradients of the sequence of readout gradients; and in the multi-shot readout phase, controlling the gradient system to apply the second phase-encoding gradients along the second direction and at least partly contemporaneously with the readout gradients of the sequence of readout gradients [Page 15, which discloses Wave-CAIPI has sinusoidal gradient waveforms in multiple directions and that are executed during the readout gradients. See also rest of reference.].

Regarding claim 12, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the readout sequence undersamples the k-space in a plane defined by the first direction and the second direction in at least one of the first direction and the second direction [Pages 14-15, wherein MPRAGE and CAIPI methods are used to undersample in the multiple phase encoding directions used in the 3D imaging method. See also rest of reference.].

Regarding claim 14, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the k-space trajectory is zigzag- shaped in a plane defined by the first direction and the second direction [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position in accordance with the acquisition order sequence. See also rest of reference.].

Regarding claim 15, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the k-space trajectory comprises k- space positions having positive k values and negative k values along the first direction or along the second direction [Pages 14-16, wherein the k-space data is disclosed as a “zigzag” trajectory which acquires positive and negative k-space data along at least one of the directions (z-direction.)].

Regarding claim 16, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop further teaches wherein the MR raw data at a k-space position of the k-space trajectory corresponding to a K value of zero in the first direction or in the second [Page 14-16, the zigzag k-space pattern is disclosed and will start with a k-value of zero. See also rest of reference.].

Regarding claim 17, Setsompop and ‘784 teach the limitations of claim 9, which this claim depends from.
	Setsompop and ‘784 further teaches wherein the preparation phase and the readout phase are repeated multiple times using at least partly different phase-encoding gradients for different repetitions; and wherein adjacent repetitions are separated by a relaxation phase for the sample magnetization to recover [Setsompop - Page 14-16, the zigzag k-space pattern is disclosed and is used for a plurality of k-space positions that have different phase encodings. See also rest of reference. ‘784 - Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].

Regarding claim 18, Setsompop teaches a method, comprising: 
	controlling a radio frequency transmitter of an MR data acquisition scanner of a MR resonance imaging apparatus to apply an inversion pulse to a sample magnetization [Pages 14-15 of the reference teaches combining CAIPI methods with MPRAGE. The MPRAGE will include an inversion pulse. See also rest of reference.]; 
[Pages 14-15 of the reference teaches combining CAIPI methods with MPRAGE. The Wave-CAIPI combined with MPRAGE will multi-shot readout phase, controlling a gradient system of the MR data acquisition scanner in order to apply a steady-state gradient echo readout sequence comprising at least one first phase-encoding gradient along a first direction, at least one second phase-encoding gradient along a second direction, and a sequence of readout gradients along a readout direction. This process is also 3D which provide the phase encoding in two directions. See also rest of reference.]; and
	controlling a radio frequency receiver of the MR data acquisition scanner to acquire MR raw data for the sample magnetization, and to enter the MR raw data into a memory organized as k-space at multiple k-space positions along a k-space trajectory [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], 
	wherein the k-space trajectory defines an acquisition order sequence for the multiple k- space positions [Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory. See also rest of reference.], and 
[Pages 14-15, wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.].
	However, Setsompop is silent in teaching at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another; each k-space position within the k-space trajectory is offset, but not in the readout direction that is orthogonal to the first direction and the second direction; and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another.
	‘784, which is also in the field of MRI, teaches at least a portion of the sequence of first phase-encoding gradients having different amplitudes than one another, and at least a portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.]; wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction, but not in the readout direction that is orthogonal to the first direction and the second direction [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 correspond to  522 and 531 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.]; and as a result of the portion of the sequence of first phase-encoding gradients having different amplitudes than one another and the portion of the sequence of second phase-encoding gradients having different amplitudes than one another [Fig. 2, wherein gradients 212 and 208 vary in amplitude for each iteration. See also Fig. 2C, which shows the trajectory of the k-space data. If you move along the corkscrew trajectory, each sequential point is moved in at least the kx, ky, and kz direction. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.].

Regarding claim 19, the same reasons for rejection as claim 1 above also apply to this claim. Claim 19 is merely the apparatus version of method claim 1.

Regarding claim 20, the same reasons for rejection as claim 9 above also apply to this claim. Claim 20 is merely the apparatus version of method claim 9.

Regarding claim 29, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	However, Setsompop is silent in teaching the portion of the sequence of first phase-encoding gradients applied along the first direction having different amplitudes than one another correspond to phase-encoding gradients associated with respective first and second consecutive readout events, each of the first and second consecutive readout events corresponding to a sampling period associated with a respective one of the sequence of readout gradients, and the portion of the sequence of second phase-encoding gradients applied along the second direction having different amplitudes than one another correspond to phase-encoding gradients associated with the respective first and second consecutive readout events.
	‘784 further teaches the portion of the sequence of first phase-encoding gradients applied along the first direction having different amplitudes than one another correspond to phase-encoding gradients associated with respective first and second consecutive readout events, each of the first and second consecutive readout events corresponding to a sampling period associated with a respective one of the sequence of readout gradients [See ¶0044 and Fig. 2, readout gradient 214 and changing amplitudes of phase and partition encoding gradients 208 and 212. See also rest of reference.], and the portion of the sequence of second phase-encoding gradients applied along the second direction having different amplitudes than one another correspond to phase-encoding gradients associated with the respective first and second consecutive readout events [Fig. 2, as can be seen in the figure, the gradients 208 and 212 have varying amplitudes that change through the different repetitions of the pulse sequence. See also ¶0044 which discloses the multiple repetitions. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like trajectory, which is the same type of trajectory disclosed by Setsompop [‘784 - ¶0041 and Fig. 2 and 2c.].

Regarding claim 30, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein the offset of each k-space position within the k-space trajectory in the first direction and in the second direction enables an acquisition of additional MR raw data proximate to a k-space position corresponding to an inversion time (TI) identified with the inversion pulse compared to the offset of each k-space position in only the first direction or in only the second direction [Pages 14-16 and Fig. 13a wherein data is acquired along the corkscrew trajectory and is therefore acquired with Ky and Kz shifts. See also rest of reference.].
[See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 correspond to  522 and 531 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation, see page 17 of current application as well. See also rest of reference.]. 

Regarding claim 32, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction and results in multiple planes that are defined by two axes [Pages 14-16 and Fig. 13(a), wherein the k-space data is disclosed as a “zigzag” trajectory. Examiner notes that the applicant discloses the embodiments in Fig. 11 of the application as a “zigzag” trajectory and discloses that the “zigzag” trajectory includes k-space positions that are offset in the first direction and in the second direction from a respective sequentially-adjacent k-space position y applying a Δky and Δkz during readout in accordance with the acquisition order sequence. See also rest of reference.] and to acquire MR raw data for the [See Page 4, 7, 13, 15 which all mentions acquiring data in an interleaved manner. See also rest of reference.].
	However, Setsompop is silent in teaching include (i) a first axis that is aligned with the readout direction, and (ii) a second axis that is aligned with one of the first direction of the second direction.
	‘784 further teaches wherein each of the multiple k-space positions is positioned within k-space such that each k-space position within the k-space trajectory is offset in the first direction and in the second direction and results in multiple planes that are defined by two axes that include (i) a first axis that is aligned with the readout direction, and (ii) a second axis that is aligned with one of the first direction of the second direction, to acquire MR raw data for the sample magnetization in an interleaved manner [See Fig. 2, wherein gradients 208, 212, 218, 220, and 214 provide the k-space trajectory. This is the same exact gradients that are shown in Fig. 12 of the current application and gradients. For instance, gradients 208 and 212 correspond to  522 and 531 of the current application. Also, gradients 218, 220, and 214 correspond to gradients 526, 536, and 541 of the current application. Therefore, it is believed by the examiner that ‘784 does teach this limitation because Fig. 2 corresponds to Fig. 12 of the current application and Fig. 12 of the current application corresponds to the trajectory in Fig. 11 of the current application, see page 17 of current application as well. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 because ‘784 similarly teaches that the pulse sequence used in Fig. 2 is used to acquire a corkscrew-like [‘784 - ¶0041 and Fig. 2 and 2c.].

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Setsompop, in view of previously cited ‘784, and in further view of US 2008/0319301 (herein referred to as ‘301).

Regarding claim 31, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches the steady state gradient echo readout sequences [Page 14-16; See also Page 10 and rest of reference.]. 
	Setsompop and ‘784 are silent in teaching a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another.
	‘301, which is also in the field of MRI, teaches a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another [Fig. 2, rewinders 222 and 224 are consecutive and have different amplitudes. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 with the teachings of ‘301 because ‘300 teaches that rewinder gradients are known in the art and are used to create a steady-state condition by providing gradients with equal but opposite [‘301 - ¶0029. See also rest of reference.].

Claim 31 can also be rejected under 35 U.S.C. 103 as being unpatentable over previously cited Setsompop, in view of previously cited ‘784, and in further view of US 2016/0338600 (herein referred to as ‘600).

Regarding claim 31, Setsompop and ‘784 teach the limitations of claim 1, which this claim depends from.
	Setsompop further teaches the steady state gradient echo readout sequences [Page 14-16; See also Page 10 and rest of reference.]. 
	Setsompop and ‘784 are silent in teaching a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another.
	‘600, which is also in the field of MRI, teaches the steady state sequences include a sequence of rewinder gradients along the second direction, at least a portion of the sequence of rewinder gradients including consecutive rewinder gradients having different amplitudes than one another [¶0054 and Fig. 2 gradient 216 that has different amplitudes for each repetition. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Setsompop and ‘784 with the teachings of ‘600 because ‘600 teaches that rewinder gradients are known in the art and are [‘600 - ¶0054. See also rest of reference.]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriguchi (“Bunched Phase Encoding (BPE): A New Fast Data Acquisition Method in MRI”) teaches a bunched phase encoding method for MRI and is mentioned in both the Setsompop and ‘784 references. Moriguchi teaches a zig-zag trajectory that is relevant to at least the independent claims.                                                                                                                                                                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896